       Case 2:20-cv-01347-TLN-DB Document 8 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    FITZGERALD DAVIS,                                 No. 2:20-cv-01347-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          Plaintiff is county jail detainee proceeding pro se with a civil rights lawsuit pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges the Rio Consumnes Correctional Center is not complying with

19   the Centers for Disease Control and Prevention’s guidelines on COVID-19. The matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On September 23, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

24   findings and recommendations were to be filed within fourteen days. (ECF No. 7.) Plaintiff has

25   not filed objections to the findings and recommendations.

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis.

28   ///
                                                       1
      Case 2:20-cv-01347-TLN-DB Document 8 Filed 11/10/20 Page 2 of 2


 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The findings and recommendations filed September 23, are ADOPTED IN FULL; and

 3        2. This action is DISMISSED.

 4        3. The Clerk of Court is directed to close the case.

 5   DATED: November 9, 2020

 6

 7

 8                                                               Troy L. Nunley
                                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
